Callahan, J.
(dissenting). We dissent insofar as the judgment fails to award accumulated unpaid interest.
In view of the express provision in the plan that the principal and all accumulated and unpaid interest shall be payable on March 1, 1946, and the provision of the notes that interest for the year ending February 28, 1946, together with accumulated unpaid interest for any preceding period or periods shall be payable on March T, 1946, we think that the agreement required payment of accumulated interest in any event upon the date of maturity of the notes. If any other provisions of the plan or notes could be said to create any ambiguity with respect to the unconditional obligation to pay accumulated interest, then that ambiguity should be resolved against the defendant who drafted the instrument.
Martin, P. J., and Dore, J., concur with Cohn, J.; Callahan, J., dissents in opinion in which Peck, J., concurs.
Judgment directed for plaintiff for the principal amount of the notes held by him, to wit, the sum of $5,035, without costs. Settle order on notice.